Dawson, J.
(dissenting in part): The plaintiff testified that she kept no account of how much her daughter had contributed to her support but that she (Ethel) had spent $75 to $80 per month for groceries to feed six people and helping buy furniture. Plaintiff *646testified: “We all ate the groceries she bought, Ray, Roy, Verne, Ruth, Ethel and I.” Ruth testified, “I am 22 years old and I helped eat the grub which Ethel brought down there.” Ray and Roy were grown meii; Verne was a son-in-law of plaintiff; Ruth was the wife of Verne.
It was upon this sort of evidence that the mother’s damages were determined to be $10,000. Neither mother nor daughter were under the slightest legal or moral obligation to support these people. The extent of the loss and damage through Ethel’s death which the law can take into account is not based on sentiment, bereavement, and the like, nor on how much the dead girl was worth as a provider of food to her grown and able-bodied relations, but on the mother’s own loss of personal support measured as accurately as possible in dollars and cents. Since Ethel’s $75 to $80 per month fed six grown people, it will be reasonably close to the facts to figure that the daughter contributed one-sixth of that sum, $13.66 per month to the support of her mother. Not more. An annuity of $13.66 per month for the mother for the rest of her life would cost about $1,875, certainly not to exceed $2,000. These figures demonstrate that the verdict of $10,000 was grossly excessive, and the judgment should be greatly reduced or a new trial ordered.